Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 1 of 8 PageID# 1129




                             EXHIBIT 15
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 2 of 8 PageID# 1130



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.
                                                          Case No. 1:19-cv-1197-LO-TCB
 EDWARD SNOWDEN,

                         Defendant,
                                                           DECLARATION OF EDWARD
 and                                                       SNOWDEN

 MACMILLAN PUBLISHING GROUP, LLC
 d/b/a HENRY HOLT AND COMPANY, et
 al.,

                         Relief-Defendants.


        I, Edward Snowden, in accordance with 28 U.S.C. §1746, declare as follows:

        1.      I currently reside in Moscow, Russia.

        2.      Since 2014, I have been a frequent public speaker at events around the world. I

 generally appear using a video chat program like Google Hangouts. The typical format for these

 appearances involves a host or interlocutor who asks me questions about whistleblowing, mass

 surveillance, cybersecurity, my life in exile, and other issues. I often take questions from the

 audience as well.

        3.       I receive no payment for most of these appearances. I choose to speak to human

 rights activists, student groups, and gatherings of technologists because I want to help educate

 them about the dangers of excessive secrecy and unchecked surveillance, and to encourage them

 to live meaningful lives.



                                                   1
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 3 of 8 PageID# 1131



        4.      I do receive payment for some of these speaking engagements, most often for

 business conferences or events.

        5.      My speaking engagements have generated considerable news coverage. I believe

 that the government has been aware of my public speaking since 2014. I am certain that the

 government has been aware of my speaking career since at least 2016, when the CIA director

 told Yahoo News that he believed it was “wrong” for me to get paid to speak about my time in

 government.

        6.      My understanding is that the Secrecy Agreements I signed with the CIA and the

 NSA do not obligate me to submit any materials that I did not personally create; to submit any

 materials that I display in public that are already in the public domain; or to affirmatively create

 materials for submission in advance of any public appearances.

        7.       The United States government has never before sought to hold me liable for

 breach of the Secrecy Agreements. I believe that if I submitted materials to prepublication

 review, the government would not review them in good faith.

                        The Appearances at Issue in the Government’s Motion

        8.      On recollection and belief, for the appearances described in the government’s

 complaint and motion for partial summary judgement, I did not prepare remarks, outlines, or

 notes that mentioned intelligence data or activities or that contained or purported to contain,

 referred to, or were based upon information I obtained as a result of my relationship with the

 CIA or the NSA that is or was classified or in the process of a classification determination. The

 following paragraphs describe each of the relevant events.

        9.      In March 2014, I was interviewed on stage at a TED Conference about

 surveillance and Internet freedom. I spoke with Chris Anderson and Tim Berners-Lee in a




                                                   2
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 4 of 8 PageID# 1132



 question-and-answer format. On recollection and belief, I did not prepare remarks, outlines, or

 notes that mentioned intelligence data or activities or that contained or purported to contain,

 referred to, or were based upon information I obtained as a result of my relationship with the

 CIA or the NSA that is or was classified or in the process of a classification determination.

        10.       In October 2015, I spoke at “it-sa,” an Internet security trade fair. The host sent

 me a list of questions in advance of the event. While I was speaking, I did reference the list of

 questions and I ended up answering many of them as I spoke, but those responses were

 extemporaneous and not the result of advance preparation. After I spoke, there was a live

 question-and-answer session hosted by a moderator. On recollection and belief, I did not prepare

 remarks, outlines, or notes that mentioned intelligence data or activities or that contained or

 purported to contain, referred to, or were based upon information I obtained as a result of my

 relationship with the CIA or the NSA that is or was classified or in the process of a classification

 determination.

        11.       In April 2017, I spoke at the College of William & Mary. Colonel Lawrence

 Wilkerson moderated the event. For the second half of the event, I answered questions from the

 audience. On recollection and belief, I did not prepare remarks, outlines, or notes that mentioned

 intelligence data or activities or that contained or purported to contain, referred to, or were based

 upon information I obtained as a result of my relationship with the CIA or the NSA that is or was

 classified or in the process of a classification determination.

        12.       Lawrence Wilkerson is a retired United States Army Colonel and former chief of

 staff to Colin Powell. To my knowledge, he was subject to intelligence agency secrecy

 agreements, did not submit his questions or remarks to his former employers in advance of our

 conversation, and has not been sued for breach of his secrecy agreements.




                                                    3
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 5 of 8 PageID# 1133



        13.     In May 2019, I spoke at Dalhousie University. I gave remarks at the beginning of

 the event and then answered questions from student representatives. On recollection and belief, I

 did not prepare remarks, outlines, or notes that mentioned intelligence data or activities or that

 contained or purported to contain, referred to, or were based upon information I obtained as a

 result of my relationship with the CIA or the NSA that is or was classified or in the process of a

 classification determination.

                 The Speaking Contracts at Issue in the Government’s Motion

        14.     The government’s motion also identifies three contracts I entered into with public

 universities for remote appearances. None of the contracts referenced or required “prepared”

 remarks. The following paragraphs describe those contracts and events.

        15.      In September 2015, I contracted with the University of Iowa to appear remotely

 and speak with community members, students, faculty, and staff. The contract said that, after two

 other speakers—Ray McGovern and Coleen Rowley—presented for 40 minutes, I would provide

 5 minutes of remarks, and then have a discussion with the moderator for approximately 20

 minutes. The contract did not require me to prepare my remarks. On recollection and belief, I did

 not prepare remarks, outlines, or notes that mentioned intelligence data or activities or that

 contained or purported to contain, referred to, or were based upon information I obtained as a

 result of my relationship with the CIA or the NSA that is or was classified or in the process of a

 classification determination.

        16.     Per our contract for the event, Mr. McGovern and Ms. Rowley began the event

 with a 40-minute presentation and the moderator asked all of us questions for 15 minutes and

 fielded questions from the audience for an additional 15 minutes. Ray McGovern is a former

 CIA analyst and Coleen Rowley previously worked for the FBI. To my knowledge, they were


                                                   4
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 6 of 8 PageID# 1134



 both subject to intelligence agency secrecy agreements, did not submit their remarks to their

 former employers in advance of our conversation, and have not been sued for breach of their

 secrecy agreements.

        17.       Also in September 2015, I contracted with the University of Colorado, Boulder to

 appear remotely in conversation with Ron Suskind. The contract said the topic of my appearance

 was “An Evening with Ron Suskind and Edward Snowden.” The contract did not require me to

 prepare my remarks. Per the contract, Mr. Suskind asked me questions from 7:00pm to 8:00pm,

 and the following thirty minutes involved an audience Q&A. On recollection and belief, I did not

 prepare remarks, outlines, or notes that mentioned intelligence data or activities or that contained

 or purported to contain, referred to, or were based upon information I obtained as a result of my

 relationship with the CIA or the NSA that is or was classified or in the process of a classification

 determination.

        18.       In February 2016, I contracted with the University of Arizona Foundation to

 appear in conversation with Noam Chomsky and Glenn Greenwald. The contract said the topic

 of our conversation would be “National Security, Government Surveillance, and Civil Liberties

 in the age of terrorism.” The contract did not require me to prepare my remarks. Per the contract,

 Dean John Paul Jones III introduced the panel, we then engaged in a 50-minute conversation

 moderated by Nuala O’Connor, and finally Ms. O’Connor led a 30-minute Q&A based on

 questions from the public. On recollection and belief, I did not prepare remarks, outlines, or

 notes that mentioned intelligence data or activities or that contained or purported to contain,

 referred to, or were based upon information I obtained as a result of my relationship with the

 CIA or the NSA that is or was classified or in the process of a classification determination.




                                                  5
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 7 of 8 PageID# 1135



                        Displaying Publicly-Available Online Resources

        19.     When I speak before an audience, I occasionally draw upon publicly available

 resources from the Internet. I have played videos, such as a C-SPAN clip of then-Director of

 National Intelligence, James Clapper, testifying before the Senate Intelligence Committee about

 NSA surveillance in 2013. (This video is available at https://perma.cc/F8ZJ-NHPR.) I have also

 displayed news articles and headlines that discuss government surveillance programs. For

 example, I have shown the headlines of the Guardian article, Boundless Informant: the NSA’s

 secret tool to track global surveillance data (available at https://perma.cc/4GYM-52KD), and the

 Washington Post article, Independent review board says NSA phone data program is illegal and

 should end (available at https://perma.cc/PW2T-9K2Q). In addition to videos and articles, I have

 also displayed government slides that were published by newspapers.

        20.     The videos, articles, and slides help illustrate and contextualize the examples I

 choose to highlight as I speak. I keep these aids accessible while I am speaking so I can easily

 pull them up for reference.

        21.     The examples I reference during my remarks come from publicly available

 resources that were published by news organizations. I have not retained and have no access to

 any materials or documents from my time working for the NSA or CIA.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on November 20, 2019.




                                       __________________________________
                                       Edward Snowden


                                                  6
Case 1:19-cv-01197-LO-TCB Document 52-15 Filed 11/20/19 Page 8 of 8 PageID# 1136




                                      CERTIFICATE OF SERVICE


         I hereby certify that on the 20th day of November, 2019, I will electronically file the foregoing

 with the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

 (NEF) to the following:


 R. Trent McCotter
 United States Attorney's Office (Alexandria)
 2100 Jamieson Ave
 Alexandria, VA 22314
 (703) 299-3845 (phone)
 trent.mccotter@usdoj.gov


 Daniel Peter Reing
 Davis Wright Tremaine LLP (DC)
 1919 Pennsylvania Ave NW
 Suite 800
 Washington, DC 20006
 (202) 973-4200 (phone)
 (202) 973-4249 (fax)
 danielreing@dwt.com




                                                                   /s/ Victor M. Glasberg
                                                                   Victor M. Glasberg (#16184)
                                                                   VICTOR M. GLASBERG
                                                                   & ASSOCIATES
                                                                   121 S. Columbus Street
                                                                   Alexandria, VA 22314
                                                                   (703) 684-1100 (phone)
                                                                   (703) 684-1104 (fax)
                                                                   vmg@robinhoodesq.com


                                                                   Counsel for Defendant
